Citation Nr: 0728806	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  99-22 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968, to include service in the Republic of Vietnam.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

When the case was last before the Board in October 2003, the 
Board denied the appellant's claim for entitlement to service 
connection for PTSD.  The appellant appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In August 2006, the Court issued an order that 
vacated the Board's October 2003 decision denying the claim, 
and remanded the matter to the Board for action in compliance 
with the Order.


REMAND

Pursuant to the directive in the August 2006 Court Order, a 
remand is required in order to comply with the notification 
and development requirements of the VCAA.  Specifically, the 
veteran must be informed of all of the types of information 
and evidence that he may provide in order to help verify his 
alleged stressors, to include the fact that he may submit 
evidence in the form of "buddy" statements.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The AMC or the RO should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), to include a request 
that the veteran submit any pertinent 
evidence in his possession, as well as the 
notice specified by the Court in 
Dingess/Hartman.  The letter should also 
request the veteran to provide the name of 
the individual who was hit by sniper fire 
in November 1967 when coming out of the 
shower, as well as the name of the 
individual and date of the event involving 
a man being hit by sniper fire at 
Thompson's Airport.  Finally, the letter 
should inform the veteran that he may 
submit "buddy" statements in order to 
help substantiate his alleged stressors. 

2.  The AMC or the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If it is unable 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  If the veteran provides sufficient 
information regarding his claimed 
stressors, the AMC or the RO should 
attempt to verify the veteran's stressors 
through JSRRC or other appropriate 
depository.

4.  Then, the AMC or the RO should 
undertake any other indicated development 
and readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



